Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 02/24/2022 is entered.
Claims 37-39 are new.
Claims 1, 6, 7, 8, 10, 12, 13, 16-21, 24-26, 27, 28-30, 32, 35-39 are pending.
Claims 24-26, 28-30, and 32 were previously withdrawn.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-26, 28-30, and 32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
All objections and rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims and “Remarks” filed on 02/24/2022. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie R. Amoroso on March 10, 2022.

The application has been amended as follows: 
	Cancel claim 32.
	In claim 10: The composition according to claim 1 [[9]], wherein the at least one AMA vectors comprise a selectable marker.
	In claim 21:  The composition according to claim 1, wherein the
polynucleotide encoding the guide polynucleotide is operably linked to an RNA polymerase II promoter and further encodes a pre-guide-polynucleotide comprising i) the guide-polynucleotide and ii) a self-processing ribozyme, wherein, when transcribed, the self-processing ribozyme is capable of releasing the guide-polynucleotide.
In claim 27:  A filamentous fungal host cell comprising [[a]] the composition according to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the composition of claim 1.  The most relevant art is applicant’s own post-filing reference by Nodvig et al entitled “A CRISPR-Cas9 System for Genetic Engineering of Filamentous Fungi in post-filing PLOS ONE, published July 15, 2015, pages 1-18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6, 7, 8, 10, 12, 13, 16-21, 24-26, 27, 28-30, and 35-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658